Citation Nr: 9904276	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  96-19 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for low back disability 
secondary to service-connected knee disability.

2.  Entitlement to a compensable rating for bursitis of the 
hips.

3.  Entitlement to an increased rating for right knee 
disability currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for left knee 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty between February 1974 and 
January 1980.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1993, June 1997, and June 
1998 rating decision of the Montgomery, Alabama, Department 
of Veterans Affairs Regional Office (VARO).


FINDING OF FACT

Competent medical evidence has not been presented suggesting 
the development, or aggravation, of low back problems due to 
service-connected knee disability.


CONCLUSION OF LAW

A well grounded claim for service connection for low back 
disability secondary to service-connected knee disability has 
not been presented.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.310(a) (1998); Allen 
v. Brown, 7 Vet.App. 439 (1994) (en banc).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant served on active duty between February 1974 and 
January 1980.  Service medical records are positive for 
complaints of bilateral knee pain.  The appellant was seen in 
February 1977 for complaints of low back pain related to 
heavy lifting.  The impression was lumbosacral strain.  
Service separation examination is negative for low back 
disability.

Private and VA treatment notes dated 1992 and 1993 reflect 
complaints of hip and back pain.  His back pain was assessed 
as arthritis and degenerative disc disease.  In connection 
with VA employment a "Fitness for Duty Examination" was 
performed in April 1993.  The appellant denied any known back 
injury at that time, but reported that he had arthritis of 
the spine.

In a rating decision dated April 1993, service connection for 
bilateral knee disability was established.

An x-ray study dated June 1993 reflects an impression for 
severe osteoarthritis of the knees.  A VA hospital summary 
for the period of July to August 1993 reflects that the 
appellant was admitted for a course of physical therapy as he 
was not a candidate for knee surgery because of his age, 39, 
and obesity.  Examination revealed degenerative joint disease 
with low back pain.  It was noted that the appellant was 
unable to sit down or rise from a seated position properly 
because of pain in his back at the time of the examination.

By a rating decision dated December 1993, service connection 
was denied for degenerative joint disease of the lumbar 
spine.

A letter dated January 1994 from the appellant's private 
physician reflects that he was a patient since 1981 and that 
he currently had lumbar disc disease and arthritis of both 
knees.  A private medical report dated January 1994 reflects 
an assessment for chronic degenerative disc disease of the 
lumbosacral spine with a spondylolisthesis of L5-S1, and 
bilateral knee arthritis.  It was noted that the appellant 
carried too much weight and that he had an exercise 
intolerance secondary to his back pain.

Report of VA examination dated March 1994 reflects complaints 
of low back pain related to lifting something heavy in the 
1970's.  The appellant was diagnosed with degenerative joint 
disease of the knees, degenerative joint disease of the 
lumbar spine, and morbid exogenous obesity.

A private treatment report dated April 1995 reflects that he 
appellant was evaluated for back pain with radicular symptoms 
into the legs dating to 1981 by history.  The impression was 
lumbar spondylosis with osteoarthritis and grade I 
spondylolisthesis L5-S1, and degenerative joint disease of 
the knees.  Surgical treatment was not indicated and weight 
reduction was advised.

Private treatment reports dated September 1995 reflect an 
impression for probable degenerative disk disease of the 
lumbar spine.

In a February 1996 statement, the appellant argued that his 
back disability was secondary to his service-connected knee 
disability.

A VA x-ray study dated September 1997 reflects the presence 
of severe degenerative disc disease of the lumbar spine.

A letter dated November 1997 from the appellant's private 
physician reflects that the appellant was a patient since 
1981 and that he had degenerative disc disease, multiple 
joint arthropathies, diabetes and hypertension.

A private treatment report dated January 1998 reflects that 
the appellant was evaluated for complaints of low back and 
leg pain.  The primary assessment was spondylolisthesis 
complicated by lumbosacral joint instability.  The secondary 
assessment was lumbar disc degeneration.  There was no 
indication as to the etiology of the back problems.

In March 1998, a personal hearing was conducted.  The 
appellant testified that he believed his back disorder was 
secondary to his knees.  He noted that he was unable to 
exercise because of back pain and that his weight condition 
exacerbated his back and knee conditions.  He reported that 
his back disorder had worsened through the years because of 
his knees.  He was noted to use a cane.

ANALYSIS

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998). Service 
connection may also be granted where a service-connected 
disability has aggravated a nonservice-connected disability, 
with compensation being paid for the amount of disability 
which exceed "the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet.App. 439 (1994) (en 
banc).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990).  If a particular claim is not well grounded, then 
the appeal fails and there is no further duty to assist in 
developing facts pertinent  to the claim since such 
development would be futile.  38 U.S.C.A § 5107(a) (West 1991 
& Supp. 1998).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

In this case, the determinative issue is whether competent 
medical evidence has been presented showing an causal 
relationship between the appellant's service-connected knee 
disability and the development of back disability, diagnosed 
as spondylolisthesis with lumbosacral joint instability and 
lumbar disc degeneration.  Alternative, the determinative 
issue is whether competent medical evidence has been 
presented showing that the appellant's service-connected knee 
disability aggravated his nonservce-connected back 
disability.  While the appellant has presented competent 
evidence of the claimed back disability, he has failed to 
present competent evidence of the claimed secondary 
relationship.  No medical evidence has been presented 
suggesting a causal relationship between the appellant's 
service-connected knee disability and the development of back 
disability, nor has competent evidence been presented showing 
aggravation of the appellant's nonservice-connected back 
disorder by his service-connected knee disability.

The only evidence linking the back disorder and the service-
connected knee disability consists of the appellant's sworn 
testimony.  The Board notes that the appellant is a lay 
person and is therefore not competent to offer an opinion 
requiring medical knowledge.  Espiritu v. Derwinski, 2 
Vet.App. 482 (1992).

In view of the above, the Board finds that a well grounded 
claim has not been presented for service connection for back 
disability secondary to service-connected knee disability.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  This 
obligation was successfully completed by VARO in its August 
1997 statement of the case and June 1998 supplemental 
statement of the case.  Likewise, the Board's discussion 
above informs the appellant of the requirements for the 
completion of his application for the claim for service 
connection.



ORDER

Service connection for low back disability secondary to 
service-connected knee disability is denied.


REMAND

The Board observes that a VA examination of the hips and 
knees has not been conducted since1992 and 1994, 
respectively.  Additionally, the examination findings were 
inadequate for rating purposes as a VA examination concerning 
orthopedic disability must contain an opinion concerning the 
effect of pain upon a veteran's functional abilities, as is 
required by 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 
Vet.App. 202 (1995), and address the rating criteria in 
relation to the veteran's symptoms.  See Johnson v. Brown, 
9 Vet.App. 7 (1996).  Therefore, the Board believes remand is 
necessary to obtain an accurate disability picture that may 
be evaluated in the context of the pertinent schedular 
criteria.

In view of the above, this case is REMANDED to VARO for the 
following:

1.  The appellant should be scheduled for 
a VA orthopedic examination to fully 
evaluate the service-connected hips and 
knees.  The claims folder must be 
reviewed prior to the examination along 
with a copy of this remand.  The 
examination must be conducted in 
accordance with the VA Physician's Guide 
for Disability Evaluation Examinations.  
All appropriate tests deemed necessary 
should be conducted and all clinical 
findings should be reported in detail.  
Specifically, for each hip and knee, the 
examiner should fully describe the degree 
of limitation of motion.  Any limitation 
of motion must be confirmed by clinical 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion.  The inability to perform the 
normal working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be 
indicated.  38 C.F.R. § 4.40 (1998).  It 
should be indicated  whether there is 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45 (1998).  A complete 
rationale for all opinions expressed must 
be provided.

2.  After the development requested above 
has been completed, VARO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

3.  This claim must be afforded 
expeditious treatment by VARO.  The law 
requires that all claims that are 
remanded by the Board or the United 
States Court of Veterans Appeals (the 
Court) for additional development or 
other appropriate action be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1944, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994) and 38 U.S.C.A. § 5101 (West 
1991 & Supp. 1996) (History and Statutory 
Notes).  In addition, VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part IV, directs 
all VAROs to provided expeditious 
handling of all cases that have been 
remanded by the Board or the Court.  See 
M21-1, Part IV, paras. 8.4408.45 and 
38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

